COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Latrice Harris v. Highland Knolls Community Association

Appellate case number:     01-15-00284-CV

Trial court case number: 908487

Trial court:               County Civil Court at Law No. 2 of Harris County

       This appeal was stayed pursuant to the Notice of Stay, filed in this Court on April 14,
2015, stating that appellant, Latrice Harris, had filed, on April 6, 2015, a petition for relief under
Chapter 13 of Title 11, United States Code, in Case 15-31978, in the United States Bankruptcy
Court for the Southern District of Texas. See TEX. R. APP. P. 8.2; see also 11 U.S.C. § 362(a)
(automatic stay in bankruptcy). Appellee, Highland Knolls Community Association, has filed a
motion to reinstate the appeal and set new appellate deadlines. Appellee’s motion reflects that
the bankruptcy case has been dismissed and includes a copy of the bankruptcy court’s Order of
Dismissal, entered on May 22, 2015. Accordingly, we grant appellee’s motion and reinstate the
case on the Court’s docket. See TEX. R. APP. P. 8.3(a).

        The trial court clerk is directed to file the clerk’s record no later than 30 days from the
date of this order. See TEX. R. APP. P. 35.3(a).

        The court reporter is directed to file the reporter’s record no later than 30 days from the
date of this order. See TEX. R. APP. P. 34.5(a), 35.3(b).

       It is so ORDERED.

Judge’s signature:     /s/ Terry Jennings
                        Acting individually

Date: July 30, 2015